 1   MAYER BROWN LLP
     JOHN NADOLENCO (SBN 181128)
 2    jnadolenco@mayerbrown.com
     ANDREW EDELSTEIN (SBN 218023)
 3    aedelstein@mayerbrown.com
     350 South Grand Avenue, 25th Floor
 4   Los Angeles, CA 90071-1503
     Telephone:    (213) 229-9500
 5   Facsimile:    (213) 625-0248
 6   Attorneys for Defendant
     INTERNATIONAL CITY/COUNTY MANAGERS
 7   ASSOCIATION-RETIREMENT CORPORATION
 8

 9                              UNITED STATES DISTRICT COURT
10                            EASTERN DISTRICT OF CALIFORNIA
11

12   CHRIS ANDREW and RICHARD                        Case No. 2:17-cv-02266-JAM-KJN
     MAYBERRY, suing individually and by and
13   on behalf of all others similarly situated,     JOINT STIPULATION TO CONTINUE
                                                     DEADLINE TO FILE DISPOSITION
14                        Plaintiffs,                DOCUMENTS
15          v.                                       Hon. John A. Mendez
16   CITY OF SACRAMENTO; NATIONWIDE
     INVESTMENT SERVICES CORPORATION,
17   an Ohio Corporation; INTERNATIONAL
     CITY/COUNTY MANAGERS
18   ASSOCIATION-RETIREMENT
     CORPORATION, a District of Columbia
19   Company,
20                        Defendants.
21

22

23

24

25

26

27

28

                                 JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITION DOCUMENTS;
                                                                  CASE NO. 2:17-CV-02266-JAM-KJN
 1          As set forth in the Court’s June 21, 2018 Minute Order (Doc. No. 28), Plaintiffs Chris
 2   Andrew and Richard Mayberry, and Defendants City of Sacramento (the “City”), Nationwide
 3   Investment Services Corporation (“Nationwide”), and International City/County Managers
 4   Association-Retirement Corporation (“ICMA RC”) (collectively, “Parties”) reached a settlement
 5   in principal during the June 21, 2018 settlement conference before Magistrate Judge Claire. Since
 6   that time, the Parties have been drafting settlement documents; however, these documents have not
 7   yet been finalized, and after they are finalized, the Parties will need additional time before they can
 8   file final disposition documents, so that certain preconditions can be met.
 9          The June 21, 2018 Minute order set forth a deadline of September 26, 2018 for the Parties
10   to file final disposition documents. On September 24, 2018, the Parties filed a stipulation
11   requesting the deadline to file final disposition documents be extended to November 16, 2018.
12   (Doc. No. 29). That stipulated request was granted by the Court on September 25, 2018. (Doc.
13   No. 30). On November 15, the Parties filed a second stipulation requesting that the deadline to file
14   final disposition documents be extended to February 22, 2019. (Doc. No. 33). The second
15   stipulated request was granted by the Court on November 16, 2018. (Doc. No. 34). On February
16   20, 2019, the Parties filed a third stipulation requesting that the deadline to file final disposition
17   documents be extended to April 19, 2019, 2019. (Doc. No. 35). The third stipulated request was
18   granted by the Court on February 21, 2019. (Doc. No. 36).
19          The Parties have made significant progress and have a near final draft of their agreement,
20   but request a limited amount of additional time to finalize the draft, get client approval, and obtain
21   the required signatures. In addition, and critically, the Parties will need additional time after
22   finalizing the settlement agreement to carry out certain terms of the agreement, before final
23   disposition documents can be filed. The Parties therefore request that the deadline to file final
24   disposition documents be extended to July 19, 2019.
25   [signature page follows]
26   ///
27   ///
28   ///
                                                         2
                                   JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITION DOCUMENTS;
                                                                    CASE NO. 2:17-CV-02266-JAM-KJN
 1   Dated: April 16, 2019                     Respectfully submitted,
 2                                             MAYER BROWN, LLP
 3

 4                                             By:   /s/ Andrew Z. Edelstein
                                                     Andrew Z. Edelstein
 5                                             Attorneys for Defendant
                                               INTERNATIONAL CITY/COUNTY
 6                                             MANAGERS ASSOCIATION-RETIREMENT
                                               CORPORATION
 7

 8
     Dated: April 16, 2019                     Respectfully submitted,
 9
                                               O’MELVENY & MYERS LLP
10

11
                                               By:    /s/ Susannah K. Howard
12                                                    Susannah K. Howard
                                               (as authorized on April 16, 2019)
13                                             Attorneys for Defendant
                                               NATIONWIDE INVESTMENT SERVICES
14                                             CORPORATION
15   Dated: April 16, 2019                     Respectfully submitted,
16                                             MASTAGNI HOLSTEDT
17

18                                             By: /s/ Isaac S. Stevens
                                               Isaac S. Stevens
19                                              (as authorized on April 16, 2019)
20                                             Attorneys for Plaintiffs
                                               CHRIS ANDREW and RICHARD
21                                             MAYBERRY
22   Dated: April 16, 2019                     Respectfully submitted,
23                                             BUCHALTER
24

25                                             By:    /s/ Kevin T. Collins
                                                      Kevin T. Collins
26                                             (as authorized on April 16, 2019)
                                               Attorneys for Defendant
27                                             CITY OF SACRAMENTO
28
                                               3
                             JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITION DOCUMENTS;
                                                              CASE NO. 2:17-CV-02266-JAM-KJN
 1          IT IS SO ORDERED. The deadline for the Parties to file final disposition documents
 2   shall be extended to July 19, 2019.
 3   DATED: 4/17/2019
                                                    /s/ John A. Mendez
 4                                                  Hon. John A. Mendez
                                                    United States District Court Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    4
                                  JOINT STIPULATION RE: DEADLINE TO FILE DISPOSITION DOCUMENTS;
                                                                   CASE NO. 2:17-CV-02266-JAM-KJN
